UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                       ORDER

ALEXANDER MELO,                                         19 Cr. 818 (PGG)
JAVIER JANIEL,
FRANMY LUNA, and
JUAN PERALTA,
                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that there shall be a conference in the above-captioned

case on April 3, 2020 at 12:30 p.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January 28, 2020
